[Cite as In re H.S., 2020-Ohio-4530.]
                                        IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                         GEAUGA COUNTY, OHIO


 IN THE MATTER OF:                                  :      OPINION
 H.S., DELINQUENT CHILD
                                                    :
                                                           CASE NO. 2020-G-0239
                                                    :



 Appeal from the Geauga County Court of Common Pleas, Juvenile Division, Case No.
 2015 JD 000167.

 Judgment: Affirmed.


 James R. Flaiz, Geauga County Prosecutor, and Natalie E. Harper, Geauga County
 Assistant Prosecutor, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH
 44024 (For Appellee, State of Ohio).

 Timothy Young, Ohio Public Defender, and Abigail J. Christopher, Assistant Public
 Defender, 250 East Broad Street, Suite 1400, Columbus, OH 43215 (For Appellant,
 H.S.).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, H.S., previously adjudicated a delinquent child, appeals from the

December 10, 2019 judgment of the Geauga County Court of Common Pleas, Juvenile

Division, denying her motion to seal her juvenile record. For the reasons set forth herein,

the judgment is affirmed.

        {¶2}     In May 2015, appellant was charged with seven counts: Complicity to

Commit Aggravated Arson, in violation of R.C. 2909.02(A)(1) and R.C. 2923.03(A)(3), a

felony of the first degree, if committed by an adult; Complicity to Commit Aggravated

Arson, in violation of R.C. 2909.02(A)(2) and R.C. 2923.03(A)(3), a felony of the second
degree, if committed by an adult; Complicity to Commit Vandalism, in violation of R.C.

2909.05(A) and R.C. 2923.03(A)(3), a felony of the third degree, if committed by an adult;

Tampering with Evidence, in violation of R.C. 2921.12(A)(1), a felony of the third degree,

if committed by an adult; Burglary, in violation of R.C. 2911.12(A)(3), a felony of the third

degree, if committed by an adult; Breaking and Entering, in violation of R.C. 2911.12(B),

a felony of the fifth degree, if committed by an adult; and Theft, in violation of R.C.

2913.02(A)(1), a felony of the fifth degree, if committed by an adult. Appellant entered a

plea of “true” to all seven counts.

       {¶3}   Disposition was held in October 2015, and appellant was committed to the

Department of Youth Services (“DYS”) for a minimum of three years and a total maximum

period ending on her twenty-first birthday and ordered to pay restitution. After serving 15

months, the court granted appellant early release from DYS and ordered the remainder

of appellant’s DYS time suspended. She was placed on probation and subject to several

conditions, including participation in counseling and NA/AA meetings, 40 hours of

community service, and attending college full time or maintaining full employment.

       {¶4}   In January 2018, the court terminated her probation. In July 2019, appellant

filed a motion to seal her juvenile record. The state opposed the motion and the court

held a hearing on August 21, 2019. Ultimately, the court denied appellant’s motion.

Appellant timely appealed, assigning one error for our review, which states:

       {¶5}   The lower court abused its discretion by denying H.S.’s motion to
              seal her juvenile records based only on the seriousness of the
              offense. R.C. 2151.355. (12/10/2019 Entry p.1).

       {¶6}   An appellate court reviews a lower court’s decision to deny a motion to seal

for abuse of discretion. State v. S.J., 8th Dist. Cuyahoga No. 108126, 2020-Ohio-183,

¶6. “A trial court abuses its discretion when its judgment fails to comport with either



                                             2
reason or the record.” In re T.M., 11th Dist. Geauga No. 2016-G-0067, 2017-Ohio-156,

¶14. “An abuse of discretion may be found when the trial court ‘applies the wrong legal

standard, misapplies the correct legal standard, or relies on clearly erroneous findings of

fact.’” Cobb v. Shipman, 11th Dist. Trumbull No. 2013-T-0117, 2015-Ohio-2604 ¶19,

quoting Thomas v. Cleveland, 176 Ohio App. 3d 401, 2008-Ohio-1720 ¶15 (8th Dist.).

“When applying the abuse of discretion standard, a reviewing court is not free to merely

substitute its judgment for that of the trial court.” In re Jane Doe 1, 57 Ohio St. 3d 135,

137-38 (1991). “When, however, it is necessary for an appellate court to interpret and

apply statutory provisions, its standard of review is de novo.” State v. M.J., 11th Dist.

Ashtabula No. 2018-A-0046, 2019-Ohio-1420, ¶5.

       {¶7}   R.C. 2151.356 governs the sealing of juvenile records. As appellant was

not adjudicated a delinquent child for committing a violation of section 2903.01

(aggravated murder), 2903.02 (murder), or 2907.02 (rape) of the Revised Code, R.C.

2151.356(A) is not applicable. Nor is appellant’s record required to be sealed, pursuant

to R.C. 2151.356(B). Instead, subsection (C) applies to the case sub judice, which

provides, in pertinent part:

       {¶8}   (2) In making the determination whether to seal records pursuant to
              division (C)(1) of this section, all of the following apply:

       {¶9}   ***

       {¶10} (e) After conducting a hearing in accordance with division (C)(2)(d)
             of this section or after due consideration when a hearing is not
             conducted, except as provided in division (B)(1)(c) of this section, the
             court may order the records of the person that are the subject of the
             motion or application to be sealed if it finds that the person has been
             rehabilitated to a satisfactory degree. In determining whether the
             person has been rehabilitated to a satisfactory degree, the court may
             consider all of the following:

       {¶11} (i) The age of the person;

       {¶12} (ii) The nature of the case;


                                             3
       {¶13} (iii) The cessation or continuation of delinquent, unruly, or criminal
             behavior;

       {¶14} (iv) The education and employment history of the person;

       {¶15} (v) The granting of a new tier classification or declassification from
             the juvenile offender registry pursuant to section 2152.85 of the
             Revised Code, except for public registry-qualified juvenile offender
             registrants;

       {¶16} (vi) Any other circumstances that may relate to the rehabilitation of
             the person who is the subject of the records under consideration.

       {¶17} Appellant asserts the trial court based its decision to deny her motion to seal

based solely on the serious nature of the offenses, and notes that during the hearing the

court stated, “there’s nothing more she needs to do for rehabilitation as far as this court

is concerned.” Accordingly, she argues, the trial court abused its discretion by denying

her motion.

       {¶18} However, to argue the court denied her motion to seal based only on the

seriousness of the offense mischaracterizes the court’s rationale. During the hearing, the

court considered all the factors provided in R.C. 2151.356(C)(e): appellant’s age, the

nature of the case, the cessation of or continuation of delinquent, unruly, or criminal

behavior,     her   education   and   employment    history,   and,     falling   under   R.C.

2151.356(C)(2)(e)(iv), the applicability of the arson registry statue, R.C. 2909.14, which

the court ultimately found inapplicable to this case. Thus, any argument that the court did

not consider all the required factors is not supported by the record.

       {¶19} Furthermore, appellant argues the court cannot deny a motion to seal when

the only factor weighing against the movant is the seriousness of the offense because,

as the court noted, that factor will never change. Appellant argues this and other courts

have held that the nature of the offense cannot be the sole basis to deny an application




                                             4
to seal a record, citing M.J., supra; State v. M.H., 8th Dist. Cuyahoga No. 105589, 2018-

Ohio-582; and State v. Clellan, 10th Dist. Franklin No. 10AP-44, 2010-Ohio-5867.

       {¶20} While in each of these cases the appellate court noted that the lower court

may not base its decision to deny a motion to seal based solely on the seriousness of the

offense, those cases applied the adult sealing statute, R.C. 2953.32. Unlike the juvenile

sealing statute applicable here, R.C. 2952.32 requires the sentencing court to, inter alia,

“[w]eigh the interests of the applicant in having the records pertaining to the applicant’s

conviction or bail forfeiture sealed against the legitimate needs, if any, of the government

to maintain those records.” R.C. 2953.32(C)(1). Moreover, the ultimate reason the

appellate courts in M.J., M.H., and Clellan reversed the lower courts’ denials was that the

lower courts failed to weigh, or, as in Clellan, abuse its discretion in weighing, the

legitimate need to keep the record public against the movant’s interests as required by

the adult sealing statute.

       {¶21} Furthermore, in M.J., the appellant likewise cited M.H. and Clellan, as well

as several other similar cases from other appellate districts, for the proposition that the

court cannot base its decision solely on the nature of the offense. In interpreting those

cases, this court clarified the rule, stating:

       {¶22} The foregoing cases stand for the overarching proposition that a trial
             court cannot deny an application without considering, on record,
             each of the factors set forth in the statute. As such, a court cannot
             deny an application solely on the nature of the offense; if, however,
             the trial court adequately considered and placed its findings on the
             record, it must consider the nature of the offense as a factor in
             denying a motion. After all, the nature of the offense that is the
             subject of the application is inherently germane to the trial court’s
             ultimate ruling, to wit: it serves to establish whether the applicant is
             an eligible offender. M.J., supra, at ¶21.

       {¶23} This further demonstrates the distinction between R.C. 2953.32, the adult

sealing statute, and R.C. 2151.356, the juvenile sealing statute. In R.C. 2953.32, the


                                                 5
court considers the nature of the offense in order to determine whether the offender is

eligible for their record to be sealed. The legislature apparently afforded the court greater

consideration of the nature of the offense in juvenile cases, pursuant to R.C. 2151.356.

Unless the juvenile offender committed an offense that was ineligible for sealing pursuant

to R.C. 2151.356(A), or that is required to be sealed pursuant to R.C. 2151.356(B), the

court otherwise “may consider” the factors listed in R.C. 2151.356(C)(2)(e)(i) through (vi),

including the nature of the offense, and “may [seal the records] if it finds that the person

has been rehabilitated to a satisfactory degree.”             (Emphasis added.)         R.C.

2151.356(C)(2)(e). Thus, M.J., M.H., and Clellan, applying the adult sealing statute, are

not analogous to the case sub judice. The legislature appears to have afforded courts

considering motions to seal a juvenile’s record broader discretion to consider the nature

of the case than that afforded to adults.

       {¶24} However, while the sealing of an adult or juvenile record is a privilege, not

a right, “[t]he expungement provisions are remedial in nature and ‘must be liberally

construed to promote their purposes.’” M.J., supra, at ¶7, quoting State ex rel. Gains v.

Rossi, 86 Ohio St. 3d 620, 622 (1999). “One of the overriding purposes of our juvenile

justice system is the rehabilitation of offenders.” State v. Bloomer, 122 Ohio St. 3d 200,

2009-Ohio-2462, ¶54 (overturned on other grounds), citing R.C. 2151.01 and In re

Caldwell, 76 Ohio St. 3d 156, 157-158 (1996). Further recognizing the legislative intent

of R.C. 2151.356, the Ohio Supreme Court has explained the goals of R.C. 2151.356 as

“rehabilitation and reintegration into society by permitting rehabilitated offenders to apply

to have their records sealed so that they can leave their youthful offenses in the past.”

Bloomer, supra. Nevertheless, except as provided in R.C. 2151.356(A) and (B), the




                                             6
legislature afforded courts reviewing a juvenile’s motion to seal discretion in determining

whether an offender has been rehabilitated.

       {¶25} The appellant here relies heavily on the court’s statement that “there is

nothing more [H.S.] needs to do for rehabilitation.” This statement, however, does not

necessarily indicate that it found appellant was rehabilitated. Indeed, at the hearing, the

court stated it found it “a little disturbing” that since her release appellant incurred a traffic

ticket and was in a car accident in which she was cited for causing more than $1,000

worth of damage. Additionally, the court did not rule out the possibility of a future motion

being granting, stating “while H.[S.] has made progress, and is encouraged to continue

to do so, the serious nature of the underlying offense in this case requires a cautionary

approach to sealing of the record at this time. H.[S.] is encouraged to continue her

rehabilitative efforts and to refile * * *.”

       {¶26} After reviewing all the statutory factors, the court decided, in its discretion,

appellant was not yet satisfactorily rehabilitated to a degree that merited the sealing of

her record. The court did not apply the wrong standard, misapply the correct legal

standard, or rely on clearly erroneous facts. Thus, we cannot agree that the trial court

abused its discretion in denying appellant’s motion. Accordingly, appellant’s assignment

of error is without merit.

       {¶27} In light of the foregoing, the judgment of the Geauga County Court of

Common Pleas, Juvenile Division, is affirmed.



THOMAS R. WRIGHT, J.,

MATT LYNCH, J.,

concur.



                                                7